          Case 1:18-cr-00002-NONE-SKO Document 179 Filed 01/19/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   ROSS PEARSON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00002-NONE
12
                                  Plaintiff,             STIPULATION FOR PROTECTIVE ORDER;
13                                                       ORDER
                            v.
14
     ISRAEL RIVAS-GOMEZ,
15
                                  Defendant.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      The Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
21
     Criminal Procedure and its general supervisory authority.
22
            2.      Defendant Israel Riva-Gomez was recorded during a covert operation conducted by the
23
     Federal Bureau of Investigation using a confidential informant. Disclosure of the recording and the
24
     accompanying summary translation will likely reveal the identity of the confidential informant, which
25
     could place the confidential informant at risk of harm.
26
            3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share the
27
     covert recording and the accompanying summary translation of Rivas-Gomez with anyone other than
28
     designated defense investigators and support staff. Defense Counsel may discuss the contents of the

      STIPULATION FOR PROTECTIVE ORDER; [PROPOSED]       1
30    PROTECTIVE ORDER
          Case 1:18-cr-00002-NONE-SKO Document 179 Filed 01/19/21 Page 2 of 3


 1 recording and the accompanying summary translation with the defendant but will not identify the

 2 identity of the confidential informant. The parties agree that Defense Counsel, defense investigators and

 3 support staff shall not allow the defendant to copy such information.

 4          4.      The recording provided may only be used in connection with the litigation of this case

 5 and for no other purpose. The discovery is now and will forever remain the property of the United States

 6 Government. Defense Counsel will return the discovery to the Government or certify that it has been

 7 destroyed at the conclusion of the case.

 8          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

 9 ensure that it is not disclosed to third persons in violation of this agreement.
10          6.      Defense Counsel shall be responsible for advising his or her respective client, employees,

11 and other members of the defense team, and defense witnesses of the contents of this Stipulation and

12 Order.

13          7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

14 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

15 this Order.

16          IT IS SO STIPULATED.

17

18
     Dated:                                                   MCGREGOR W. SCOTT
19                                                            United States Attorney
20
                                                              /s/ ROSS PEARSON
21                                                            ROSS PEARSON
                                                              Assistant United States Attorney
22

23
     Dated: 12/1/2020                                         /s/ Heather E. Williams
24                                                            HEATHER WILLIAMS
25                                                            Counsel for Defendant
                                                              ISRAEL RIVAS-GOMEZ
26
27

28

      STIPULATION FOR PROTECTIVE ORDER; [PROPOSED]        2
30    PROTECTIVE ORDER
        Case 1:18-cr-00002-NONE-SKO Document 179 Filed 01/19/21 Page 3 of 3


 1                                                  ORDER

 2 IT IS SO ORDERED.

 3
      Dated:     January 18, 2021
 4                                                  UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION FOR PROTECTIVE ORDER; [PROPOSED]     3
30   PROTECTIVE ORDER
